Title: To Thomas Jefferson from Ebenezer Gearey, Jr., 24 May 1786
From: Gearey, Ebenezer, Jr.
To: Jefferson, Thomas




Brest 24 May 1786

Permit me to beg your ade and assistance in my present Situation. I am an American born the state of Connecticut having been Brought up a Merchant, and about two years past I Came from New York in the French Packet to Lorient and Went from that to Paris, and was with Doctor Franklin Severell times. I allso was Introduced to Mr. Berkley the American Consull, who may be at Paris now. I Stayed in Paris about Fifteen days and their received a Pass from Doctor Franklin to gow to Calais on my way to London Where I Arrived the Twenty Second of June 1784 with Letters to Sundry Respectable Merchants and Gentlemen their, who I advised with, Respecting my Establishing my Self in that City in the Mercantile Line. I soon took a house and Furnished, took Clarks and Servants, and was a house keeper in that City untill the Twelvth day of April last. I Bought abought Forty Thousand Pounds Sterling in Goods. The principle part of them I shiped for New York. I was indeted to different Tradesmen in England the 10th. of April Last about Sixteen Thousand Pounds Sterling. The whole time I was in London I never had a Bill of one Shilling gow against me. Every Bill I accepted was  Duly Honoured when due. My Credit was Good untill Severell of my Creditors attempted to arest my body and Publickly Declared that would make me a Bankrupt. I went from my house in London and Stayed Several days and wrote my Creditors in General beging of them to Stop Such proseadings, that I would pay them as fast as I agreed to do, and that I had property Considerable more than my Debts. My friends advised me to gow to france and their write my Creditors and Indeavour to have time Given me to do my Business and pay my debts. I then Left London and went to Dunkirk where I wrote my Creditors Several times beging of them to think better of the Matter than to inforce a Statute of Bankruptcy against me, that I hartily wished to Stay with them and that they might depend that I had property plenty to pay them and they should be paid every shilling if they would give me time and Liberty to do my business. However after Sending a man over to London and all my propositions was rejected, and Said that I was made a Bankrupt and nothing would do but my Surrender to the Statute, which I did not think prudent for me to do, and was fully advised to gow to America and Look after my property and Business, and my Warehouse and Goods, and Considerable amount of Goods Shiped by me in a vessel bound to New-York, in all not Less than Seven Thousand pound Sterling with good write to take what money and good was Expected from America. By advice from my friends their was in the March Packet and April packet not Less than Fifteen Hundred Pound Sterling. Now Possable news of any of my Difficulties Could reach my friends, to induce them to Stop Shiping money and Effects in the may packet and other Vessels Expected which will of Course fall into their hands. I wrote them from Dunkirk that I Should Gow to America and would pay them Soon as Possable, But Sir, they have made me a Bankrupt, by what I have understood, and have Sent out Power of Attorney With Orders to attach my property Where ever they Can find it. I Left London with grate hopes of gowing back again Soon. I declare to God, that I did not bring with me Forty Pounds in Money nor one Shilling of property, but just my Cloaths. I have not in no way Whatever five Pounds that Possably can Command in any part of France or Europe. I was to have received from a Gentleman at Lorient money to pay my passage in the packet to America if I was in time. I Conclude the packet is gown and the Gentleman was Gowing in hir, which I Conclude the Gentleman has thought I have taken Some other  way to America. But Sir, I left Dunkirk the 8th. of May and Came in a vessel bound to Brest and arrived hear the 19th. Instant where an Order was given for me and a Gentleman Who was in the Vessel bound to America to be put into the King’s prison where I now am, not able to speak the French Language. I Could not Learn what I was put into prison for under a day or two, when their Came to the prison some French Gentlemen, and with [them] Came Two English Gentlemen from London, one of which was one of my Creditors. He Signified to me that he had Caused me to be put in Prison for some Bills of Exchange as he said he had against me. If he had any they were nothing more than Acceptances to my Trades People in London which Became Due Since I left that City. Their Came the same day, after, some French Gentlemen and tolld me I was not put in prison for Bills or debts of any kind, but by order of the Comadant for Changing my Name, which I never did untill [I] removed my Lodging in Dunkirk from the Hotell to an English Family who had many Acquaintances in England and in Dunkirk. The Gentleman who keeps the house, Mr. Thomas Harris, asked me in the evening to Give him my Name, that he was obliged to give an account of every Lodger he had in his house at all times. I asked him if it was a Matter of any Consequence to have my name. He said no, not that he knew of, and Said no Matter, say Tom Stiles or any thing, So I Gave him Ebenezer Collins, my Mother’s name. The reason why I so gave my name was Mr. Harris was an English man with many Acquantance as before mentioned, and not giving my name as Usual, it would not be Communicated to London that I was in Dunkirk. And when I took passage for brest the Captain Said I must have a pass. I went with [the] Captain Before some Authority for that purpose. When they asked my name I thought as I had Given it Collins before and was bound in the vessel bound to brest and their ment to have gone Directly on to Lorient, I Supposed it would do me no harm but rather serve to blind my Creditors what way I had taken to gow to America. I was Truly Ignorant of any Consequences arising from it. I Surely ment no harm to this Country or any person in it. I have ever been very partial to France. I had no occation to alter my name to Travill [in] France for any debts I owed its Subjects, or any thing I have ever Said or done. The French Gentlemen that Came to me from the Comadant Toll’d me I was detained for Calling my[self] Collins, otherways I should not been stoped. I am very Sorry I have  been So Unfortunate as to have given my name as I did. I am very Sorry and Sincerely Beg Pardon for the offence. Had not these Two Young Gentlemen from London, in persuite to arest me in france if they Could, Reported that I had altered my name and Said many Unfalsehoods to induce the Comadant to stope, When they Came to Dunkirk and found I was gown in a vessel to Brest they then pushed for Paris and from there Came to this port and Reported many ilnatured things which are false and wholly unconnected with my Business, they having Letters to people here made such Intrest as induced the Comadant to detain [me]. I most earnestly pray, that you will give me your assistance in obtaining me a releas from this Prison and Let me gow on to America where I Can take Care of my business and Property. To be a Bankrupt in London and my Creditors to have Possession of all my Affects in America is very hard. For me to be Stoped in Europe from gowing to America where I Shall be to do my Business and pay my debts in England. They have Surely Laws in America where any debts due from any Merchant may be recovered. I have no other wish nor ever had but to pay every Shilling I owe in England and am very able and willing. I have ple’d with my Creditors to Let me Stay with them, and Since in France I have Indeavored to Convince them it was best for me to Come back. I wished to Stay with them. I[f] they will Show my Letters it will be found that I have beged of them to Give me a Letter of time and would Stay in England, but to Surrender to a Statute of Bankruptcy you will se many difficulties. I have property much more than to pay my debts with proper Management. To appear to a Statute of Bankruptcy, you are Sensible I must give up all the property I have in the world. If it was but Sixteen Thousand Pound, It would take one Hundred Thousand Pound to pay it, in gowing threw the hand of Assigners in London or America, by Which means I would Suffer very materially. Not only that, but Several American houses who were Americans have failed in London. They have appeared to the Statute and was amediately put to Prison, and their kept and Could not have a Certificate from their Creditors and have been obliged to Submit to be imprisoned for a Long time. Such things have frighted away Several Merchants. You will know Sir, that these two young Gentlemen from London have gown back from this [place to] paris, by what I Can Learn, to Indeavor to obtain Liberty to Carry me back to London, or to arest me in france for my debts due in  that Kingdom. They have reported many Illnatured things in this town to Make friends. They may do the Same in paris. But Sir, I [have] two much reason to Believe that your Superior Knowledge of Human nature and Business will Easily se that those men are Induced by their Interest to Say what they think will Serve their Inclinations. The Idea of being given up or Carried back to London Contrary to my Consent, I have not the Least Idea of Such a proceeding. I am Satisfied his Most Christian Majesty’s Ministers never will Consent to any such Liberty being given. I as an American and allied Friend Clame protection, and Dear Sir Most Earnestly beg your Interest and Assistance in my present Situation. Mr. John Arnold an american Left Lond. a Little before I did on account of his Creditors pushing him faster than he found himself able to pay. He tells me has due about Twenty Thousand Pounds Sterling in London, that his Debts was not Exceding fifteen Thousand, that his Creditors notwithstanding all the perswasions that he Could make use of have Inforced a Statute of Bankruptcy against him. He has not thot proper to appear to the Statute but is perfectly willing to pay his debts, and Says all his affects [are] in London, that he Brought not thirty Guines in Money or property accepting his Cloths, that he has not five pound at Comand in Europe, that his Creditors have sent out attachments [for his] property in America and prays for your protection and releas from this prison, Being put hear as those English Gentlemen Said, for altering his name which he Says he did not. Mr. Arnold has Been in London about two years and Says he is willing to do every thing in his power for his Creditors but to be Stoped in france will be his ruin and very much hurt his Interest. Mr. John Arnold Joins with me in this Pertision. Must Beg Leave to Subscribe my Self your Obedient & Humble Servant,

Ebenezer Gearey Junr.



Suplement

Dear Sir

I must beg leave to tell you that I Should have wrote several days sooner but I was not allowed Pen Ink or Paper; by some Influence these English Gentlemen had with the Keeper of the Prison or Rather their Coraspondant hear. However Numbers of French Gentlemen who Could Speak my Language Came to se Me. I told them My Greviance and beged that they would Speak to  the Comidant or Some Proper Officer and no Why I was deprived of Pen and Paper and Amediately I had a Plenty given me and Since have been very Well treated. I had in the Ship with me One Trunk which Contained My Nessary Clothing. I have not been able to have it Sent me yet. I Have Repeatedly asked to have it but Various Excuses have been Made. When these English Gentlemen Came to Brest they Reported that I had Twenty or thirty Thousand Pound Sterling in Cash in my Trunk, but Sir I have not one Shilling in it nor any Money as I Before told you. I Left all My Property in England, and a Compleat Account of all my debts with my Prinsable Clark in London. My Creaditors have had all I have in Europe and Shall be paid their Ballance in America soon as Possable if I Can go on about My Business. To Stay in France or go Back to London are onely Nominall Matters [and] cannot in the least Serve the Intrest of my Creaditors. It is onely to Gratify their own Tempers and get Possession of all My Estate which will Serve to Ruin me and Reduse me to a Beger. However I will Conclude Submitting My self to your Better Counsell and beg your Pardon for Troubling you with so long a Catalogue of My Matters. Beg you will let me have your advise soon as Possable. I am Dear Sir With the Highest Esteeme your Most Obedient And Most Humle. Servant,

Ebenezer Gearey Junr


NB. Must beg your Patiance one Minet. My Affairs are Simply thus: I was on the 12th of April last Indebted to my differant Tradesmen in England Seventeen Thousand Pound. Since that my Creaditors have Received My Property to not less than Eight, and all that I had any Write to in Europe. I Bankrupt, With All My affairs in America liable to Be Pulled to Peases by the Attachments of my Creaditors. It appears to me that Stoping me hear Would be Pecculiary hard. Was I in America or England under an Arrest, my Situation would be very well to What it is hear, for Nothing that the Laws of France Could do would have any affect, with their Proseadings in England or America. It Onely Serves to Gratafy them and Ruin my Esstate. If my Property was in France then I Could Manague my Business to Equall Advantague. But My Dear Sir What I have told you Respecting My Property and the Exstent of My debts you May Rely on is the truth. It if Wass for My Life, I Should say all I have hear told you. It will very Easily be Consieved by you what a Situation My Estate will be in America. I Must Sensearly Beg your Assistance in my Redress  Soon as Possable. I am Dear Sir your Most Obediant and Very Humle. Servt.,
Eben. Gearey Junr


